Citation Nr: 1204954	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-31 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for reflex sympathetic dystrophy of the left leg, prior to October 16, 2009.

2.  Entitlement to a disability rating in excess of 60 percent for reflex sympathetic dystrophy of the left leg, status post above-the-knee amputation, from October 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

While the Veteran was awarded a higher rating for his disability, effective in December 2009, as higher schedular evaluations for this disability are possible, both before and after the increase, the issues listed above remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 8, 2008, the Veteran's reflex sympathetic dystrophy of the left leg is manifested by occasional inability to bear weight, an antalgic gait, pain, weakness, and swelling.

2.  From October 8, 2008 to October 15, 2009, the Veteran's reflex sympathetic dystrophy of the left leg is manifested by disability that is approximate to loss of use of the left foot.

3.  From October 16, 2009, the Veteran's reflex sympathetic dystrophy of the left leg, status post above-the-knee amputation, is manifested by an amputation in the lower thigh, with an incision at the back of the knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for reflex sympathetic dystrophy of the left leg, prior to October 8, 2008, are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8521 (2011).

2.  The criteria for a 40 percent disability rating for reflex sympathetic dystrophy of the left leg, from October 8, 2008, to October 15, 2009, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

3.  The criteria for a disability rating in excess of 60 percent from October 16, 2009 for reflex sympathetic dystrophy of the left leg, status post above-the-knee amputation, are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521-5163 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In an October 2005 letter, the RO informed the Veteran of what evidence VA would seek to provide and what evidence he was expected to provide.  He was also informed that, in order to substantiate his claims, the evidence needed to show that his service-connected disability had gotten worse.  His claims were initially adjudicated in December 2005.  In a March 2009 letter, the Veteran was informed generally about the application of disability ratings and given the specific rating criteria applicable to his disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was readjudicated in December 2009 and March 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA and private treatment and Social Security Administration records have been obtained.  Furthermore, the Veteran was afforded VA examinations in November 2005, October 2009, and April 2010, during which the examiners took down the Veteran's history, considered lay evidence, conducted testing, and reached conclusions based on the examinations that were consistent with the record.  The examinations are found to be adequate. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's reflex sympathetic dystrophy of the left leg was rated 30 percent disabled prior to October 16, 2009 under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8599-8521 (2011).  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  Here, the Veteran's reflex sympathetic dystrophy is rated by analogy to the criteria for paralysis of the external popliteal nerve (common peroneal).

Under Diagnostic Code 8521, severe incomplete paralysis of the external popliteal nerve (common peroneal) is rated 30 percent disabled.  A maximum, schedular 40 percent rating is warranted for complete paralysis of the external popliteal nerve (common peroneal) with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost, abduction of foot lost, adduction weakened, and anesthesia covers entire dorsum of foot and toes.

38 C.F.R. § 4.124a indicates that the term "incomplete paralysis," contemplates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011), a 40 percent rating is assigned for actual loss of use of the foot.

All VA and private medical records dated prior to September 2009 show that the Veteran complained of pain, swelling, weakness, and discoloration of his left leg.  The medical evidence dated beginning one year prior to the Veteran's date of claim on August 16, 2005, shows that he was ambulatory without assistance or antalgia in September 2004 but unable to bear weight due to pain and swelling in October 2004.  Thereafter, he was ambulating with the aid of crutches in November 2004 and January 2005.  In September 2005, he was shown to have a minor limp and near normal strength in his left leg and foot.  Stability and range of motion were normal at that time.  He walked unassisted with only minor abnormality.

On VA examination in November 2005, the Veteran complained of pain, numbness, cramps, and weakness.  There was some evidence of weakness in the left leg, when compared to the right.  The Veteran used a cane for ambulation.  Reflexes were even, but sensation testing was abnormal on the left.

A May 2006 medical record shows that the Veteran used a cane on certain days, due to giving out of his left leg.

VA examination in July 2007 shows that the Veteran's leg was better since treatment he underwent in March 2005.  He coached his son's little league, used crutches 60 percent of the time, and did not wear a shoe 90 percent of the time.  He had an antalgic gait.

The Board finds that none of this evidence or any other evidence of record dated in 2004, 2005, 2006, and 2007 suggests that a disability rating higher than 30 percent is warranted for the Veteran's reflex sympathetic dystrophy of the left leg.  There is no evidence of complete paralysis of the external popliteal nerve.  None of the symptoms noted to be associated with complete paralysis of the external popliteal nerve are shown by any of the aforementioned or other contemporaneous evidence.  With one exception, this evidence shows that the Veteran was able to bear weight on his left leg and walk, sometimes without any assistance.  Similarly, given the Veteran's ability to walk, both assisted and unassisted, there is no evidence of actual loss of use of the foot.

Beginning in March 2009, however, the Veteran reported that his left knee was giving out.  In August 2009, he indicated that he had six falls in the last three months.  He reported in September 2009 that he was unable to bear any weight on his left leg and currently used crutches but had ordered a motorized scooter.  There was loss of muscle but good active range of motion.

In October 2009, prior to undergoing an above-the-knee amputation of the left leg, the Veteran underwent VA examination.  He indicated that he had not walked on his left leg in one year.  He was getting an above-the-knee amputation, which subsequent records indicate occurred later that same month.  He used a motorized scooter, and the examiner could not do any testing on his lower limbs due to pain.  The knee and ankle had limited range of motion.  A separate VA examination report, addressing whether the Veteran needed the aid and attendance of another person noted that the Veteran drove and cared for his three children when they were staying with him but could not put any weight on his left leg.

The evidence, which will be discussed in more detail below, shows that the Veteran subsequently opted to undergo an above-the-knee amputation on his left leg on October 16, 2009.  Given the drastic nature of this decision, the Board finds that the Veteran's statement during the October 2009 VA examination that he had not put weight on his left leg for a year very credible.  There is no evidence to the contrary.  As such, the Board finds that, for the year prior to the October 8, 2009 VA examination, the credible evidence establishes that the Veteran was not able to put weight on his left leg.  His statements contained in March and August 2009 medical records regarding instability help to establish that his left leg, during this time, was not effective for ambulation.

In essence, then, the Board finds that the Veteran's left leg disability, for one year prior to October 8, 2009, approximated the loss of use of the left foot.  As such, under Diagnostic Code 5284, a 40 percent rating is established, effective October 8, 2008.

Now, the Board will turn to the question of whether a disability rating in excess of 60 percent is warranted for the Veteran's reflex sympathetic dystrophy of the left leg, status post above-the-knee amputation.  From October 16, 2009, when the Veteran underwent amputation of his left leg, his disability has been rated 60 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5163 (2011).  Under that Diagnostic Code, a 60 percent rating is warranted for amputation of the thigh with defective stump, thigh amputation recommended.  A notation indicates that the Veteran is also entitled to special monthly compensation.  The claims file reveals that such special monthly compensation was established, effective October 16, 2009, and this issue has not been appealed by the Veteran.

An 80 percent schedular rating is assigned for amputation of the thigh of the upper third, one-third of the distance from perineum to knee joint measured from perineum.  Diagnostic Code 5161.  A 90 percent schedular rating is assigned for amputation of the thigh with disarticulation, with loss of extrinsic pelvic girdle muscles.

The October 2009 private operative report shows that the Veteran's left leg was amputated in the lower thigh, with an incision made at the back of the knee.

VA records dated in January and February 2010 show that the Veteran had been given a prosthesis and was undergoing training on its use.  The Veteran underwent VA examination in April 2010 that demonstrated that he had been fitted with an above-the-knee prosthesis with a suction socket and a supplementary pelvic waistband for support.  On examination, the Veteran's amputation stump measured 39 centimeters from the anterior superior iliac spine to the top of the femur.  From the anterior superior iliac spine to the end of the amputation stump, which is soft tissue, measured 45 centimeters.  He had full motion of the hip on the left.

As is shown by the evidence, the Veteran's disability warrants a 60 percent rating and no more.  There is no evidence of disarticulation, as the Veteran was able to flex his left hip, and there is no evidence of any involvement of the pelvic muscles, for which a 90 percent rating would be warranted.  See Diagnostic Code 5160.  Furthermore, the evidence shows that the amputation stump measured 45 centimeters from the anterior superior iliac spine to the end of the amputation stump, and the Veteran's amputation was done just above his knee, in the lower thigh.  As such, it was not done in the upper third, and an 80 percent rating is not warranted under Diagnostic Code 5161.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that are not encompassed by the schedular rating assigned.  The Board acknowledges that, while the Veteran was awarded Social Security benefits based upon his reflex sympathetic dystrophy, VA is bound by different standards and laws than the Social Security Administration, and the Board finds that the level of interference that the Veteran's disability has on his employment is contemplated in the 30, 40, and 60 percent ratings now assigned, and the functional impairment shown is fully encompassed by the schedular rating criteria.  Higher ratings are available for increased interference with employment.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the record supports assignment of a 40 percent but no higher rating for reflex sympathetic dystrophy of the left leg, from October 8, 2008.  The Board has applied the benefit-of-the doubt doctrine in determining that this increase should be granted but finds that the preponderance of the evidence is against assignment of a rating in excess of 30 percent prior to October 8, 2008 or a rating in excess of 60 percent from October 16, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 30 percent for reflex sympathetic dystrophy of the left leg, prior to October 8, 2008, is denied.

A disability rating of 40 percent for reflex sympathetic dystrophy of the left leg is granted, from October 8, 2008 to October 15, 2009, subject to the laws and regulations governing the payment of VA benefits.

A disability rating in excess of 60 percent for reflex sympathetic dystrophy of the left leg, from October 16, 2009, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


